Case 1:17-cr-00461-CMA Document 96 Filed 12/07/20 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Criminal Action No. 17-cr-00461-CMA

UNITED STATES OF AMERICA,

      Plaintiff,

v.

PIOTR BLAZEJEWICZ,

     Defendant.
______________________________________________________________________

 ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER
           DENYING MOTION FOR COMPASSIONATE RELEASE


      This matter is before the Court on Defendant Piotr Blazejewicz’s Reconsideration

Motion for Compassionate Release (“the Motion”) (Doc. # 95), wherein Defendant

Blazejewicz moves the Court to reconsider its July 6, 2020 Order Denying Defendant’s

Motion for Compassionate Release (Doc. # 94). Upon review of the Motion, the Court

denies Defendant’s Motion without prejudice for failure to exhaust his administrative

remedies.

                                I.     BACKGROUND

      On June 27, 2018, Mr. Blazejewicz pled guilty to conspiring to distribute 500

grams or more of cocaine and money laundering, in violation of 21 U.S.C. § 846 and 18

U.S.C. § 1956. On January 25, 2019, this Court sentenced Mr. Blazejewicz to a 60-

month term of incarceration followed by three years of supervised release. Mr.
Case 1:17-cr-00461-CMA Document 96 Filed 12/07/20 USDC Colorado Page 2 of 4




Blazejewicz has served roughly 22 months of his sentence, with a current projected

release date of April 20, 2023.

      Mr. Blazejewicz filed an Emergency Motion for Compassionate

Release/Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A), and § 3224(c)

CARES Act (“Motion for Compassionate Release”) on June 22, 2020. (Doc. # 85.) This

Court denied the Motion for Compassionate Release on July 6, 2020, finding that Mr.

Blazejewicz did not meet the requirements for compassionate release. See generally

(Doc. # 85). Therein, the Court found that Mr. Blazejewicz’s family medical history, the

general threat of contracting COVID-19, and his disciplinary record at Morgantown

Federal Correctional Institution (“FCI Morgantown”) do not constitute extraordinary and

compelling reasons for a sentence reduction under 18 U.S.C. § 3582. (Id. at 5.)

                                   II.    ANALYSIS

      In the instant Motion, Mr. Blazejewicz moves the Court to reconsider its July 6,

2020 Order on the basis that two new developments justify his release: (1) the Centers

for Disease Control and Prevention (“CDC”) designated obesity as a condition that

increases risk of serious complications from COVID-19 after the Court denied Mr.

Blazejewicz’s Motion for Compassionate Release; and (2) FCI Morgantown now has

confirmed cases of COVID-19 among inmates and staff. (Doc. # 95 at 2.) Mr.

Blazejewicz’s Motion for Reconsideration must be denied for failure to exhaust his

administrative remedies because the warden of his facility has not had an opportunity to

consider his new arguments in support of compassionate release.

      18 U.S.C. § 3582(c)(1)(A) imposes a requirement on a defendant requesting


                                            2
Case 1:17-cr-00461-CMA Document 96 Filed 12/07/20 USDC Colorado Page 3 of 4




compassionate release to exhaust all administrative rights before seeking such relief.

See United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D. Colo.

Apr. 3, 2020). Specifically, Section 3582(c)(1)(A) authorizes a district court, in relevant

part, to modify a term of imprisonment upon motion of the defendant, and in certain

circumstances, “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant's

facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). When a defendant fails to

satisfy Section 3582(c)(1)(A)’s exhaustion requirement, a court is “without jurisdiction to

entertain [the defendant’s] request for compassionate release.” Perry, 2020 WL

1676773, at *1 (quoting United States v. Keith, No. CR-16-62-D, 2019 WL 6617403, at

*1 (W.D. Okla. Dec. 5, 2019)). 1

       In the instant action, Mr. Blazejewicz filed a request for compassionate release

with the warden of his facility, FCI Morgantown, on April 8, 2020. (Doc. # 95.) Warden

F.J. Bowers denied Mr. Blazejewicz’s request on April 27, 2020. (Doc. # 85 at 8.)

Accordingly, Mr. Blazejewicz satisfied the administrative exhaustion requirement of 18

U.S.C. § 3582(c)(1) with respect to his original Motion for Compassionate Release.

However, Mr. Blazejewicz argues in his Motion for Reconsideration that the grounds



1
  See also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (concluding that failure to
satisfy exhaustion requirement “presents a glaring roadblock foreclosing compassionate
release”); United States v. Rabadi, No. 13-CR-353 (KMK), 2020 WL 1862640, at *3 (S.D.N.Y.
Apr. 14, 2020) (“[A] failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s filing requirements bars
defendants from filing motions for compassionate release, and . . . the judiciary has no power to
craft an exception to these requirements for defendants seeking release during the COVID-19
pandemic.”) (collecting cases).
                                                3
Case 1:17-cr-00461-CMA Document 96 Filed 12/07/20 USDC Colorado Page 4 of 4




warranting his compassionate release changed after he filed a request for

compassionate release with the warden of FCI Morgantown. Mr. Blazejewicz does not

allege that he has submitted a request for compassionate release with the warden on

these newly available grounds. Accordingly, Mr. Blazejewicz has not satisfied the

administrative exhaustion requirement with respect to his Motion for Reconsideration.

The Court lacks jurisdiction to review his Motion for Reconsideration on the merits and

is unable to grant him the relief he requests prior to his exhaustion of the administrative

remedies that are available.

                                  III.   CONCLUSION

       For the foregoing reasons, Defendant Piotr Blazejewicz’s Reconsideration Motion

for Compassionate Release (Doc. # 95) is DENIED.




       DATED: December 7, 2020

                                          BY THE COURT:


                                          ________________________________
                                          CHRISTINE M. ARGUELLO
                                          United States District Judge




                                             4
